UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-4744


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

RASHEEN WESTON,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:15-cr-00087-CMC-1)


Submitted:   February 27, 2017              Decided:   March 9, 2017


Before MOTZ, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kimberly H. Albro, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant.      William N. Nettles, United
States Attorney, Jane B. Taylor, Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Rasheen       J.   Weston     pled   guilty,       pursuant     to    a   written

agreement,    to    being    a    felon   in   possession      of    a    firearm,   in

violation of 18 U.S.C. §§ 922(g)(1) (2012), 924(a)(2) (2012).

Based on his prior South Carolina convictions for strong arm

robbery, armed robbery, and pointing and presenting a firearm,

the district court sentenced Weston as an armed career criminal

to 180 months’ imprisonment.              On appeal, Weston challenges his

armed career criminal status, asserting that none of his prior

convictions serve as predicates under the Armed Career Criminal

Act (“ACCA”), 18 U.S.C. § 924(e) (2012).                   For the reasons that

follow, we affirm.

     In   challenging        his    armed      career    criminal         designation,

Weston claims that his strong arm robbery and two armed robbery

convictions are not proper ACCA predicates because they do not

qualify under the ACCA’s enumerated clause or force clause and

that, after Johnson v. United States, 135 S. Ct. 2551 (2015),

they no longer qualify under the ACCA’s residual clause.                        Weston

argues that the offense of robbery does not contain an element

requiring the type of violent physical force needed to satisfy

the force clause.           Additionally, Weston seeks to reassert his

claim that pointing and presenting a firearm is not a violent

felony.       Although       he    acknowledges         that   his       argument    is

foreclosed by Fourth Circuit precedent, United States v. King,

                                          2
673 F.3d 274, 279-80 (4th Cir. 2012), Weston asserts that the

court    may   wish    to    revisit       the    issue    in    light     of     Johnson.

Last, Weston maintains that his prior pointing and presenting a

firearm and strong arm robbery convictions were not proper ACCA

predicates      because      the     record      does     not    show     that     he   was

represented     by    counsel       or    that   he     waived       representation     for

these two convictions.

     The ACCA mandates a minimum of fifteen years’ imprisonment

for a defendant who violates § 922(g) and “has three previous

convictions” for a “violent felony or a serious drug offense, or

both.” 18 U.S.C. § 924(e)(1).                    “We review de novo whether a

prior conviction qualifies as an ACCA violent felony.”                              United

States v. Doctor, 842 F.3d 306, 308 (4th Cir. 2016).                             A violent

felony includes “any crime punishable by imprisonment for a term

exceeding one year that has as an element the use, attempted

use, or threatened use of physical force against the person of

another.”      Id. (internal quotation marks omitted).

     In Doctor, we held that a prior South Carolina conviction

for strong arm robbery properly qualifies as a predicate violent

felony under the force clause of the ACCA.                            We concluded that

“South    Carolina    has        defined   its    common    law       robbery     offense,

whether    committed        by    means    of    violence       or    intimidation,      to

necessarily include as an element the use, attempted use, or

threatened use of physical force against the person of another.”

                                             3
Id. at 312-13 (internal quotation marks omitted).                         Therefore,

Doctor forecloses Weston’s argument that his prior strong arm

robbery and armed robbery convictions are not violent felonies

under the ACCA’s force clause. 1                In light of this determination,

we     need   not    address         Weston’s     argument     that    pointing      and

presenting a firearm does not constitute a violent felony under

the ACCA.

       Weston also argues that two of his prior state convictions-

the conviction for pointing and presenting a firearm and the

strong arm robbery conviction-cannot serve as ACCA predicates

because the record does not show that, at the time of these

convictions,        he    was    afforded       his   Sixth   Amendment      right    to

counsel.      Because the conviction for pointing and presenting a

firearm was not a necessary ACCA predicate, we consider this

argument      only       as     it   relates     to    his    strong   arm     robbery

conviction.         The presentence report indicated with respect to

this       conviction           that     information          regarding       attorney

representation was unavailable.

       While a defendant may challenge the validity of a prior

conviction on the ground that he was denied counsel, see Custis

v. United States, 511 U.S. 485, 495-96 (1994), Weston bears the

       1
       The parties do not dispute that if the lesser offense of
strong arm robbery is a proper ACCA predicate, then armed
robbery likewise qualifies.



                                            4
heavy burden of showing that the prior conviction is invalid.

United States v. Jones, 977 F.2d 105, 110-11 (4th Cir. 1992);

see United States v. Hondo, 366 F.3d 363, 365 (4th Cir. 2004)

(“[T]he       defendant        bears      an   especially       difficult     burden     of

proving that the conviction was invalid.”).                            The determination

of whether counsel is waived is reviewed de novo.                             Hondo, 366
F.3d at 365.

       Weston had to overcome the presumption that the state court

informed him of his right to counsel as it was required by

statute      to    do    and   that,      if   he   was   not     represented,     it   was

because he had waived his right to counsel. 2                        See Parke v. Raley,

506 U.S. 20, 28-34 (1992) (holding presumption of regularity

that       attaches      to    final      judgments    makes      it    appropriate     for

defendant to have burden of showing irregularity of prior plea).

Weston      did    not    meet      his   burden    because     he     submitted   neither

documentary evidence nor testimony at the sentencing hearing to

establish that he pled guilty in the absence of counsel.                                See

Jones, 977 F.2d       at     110-11       (holding     that     uncorroborated,

inconclusive,           self-serving       testimony      about    distant   events     was

       2
       See S.C. Code § 17-3-10 (“[A]ny person entitled to counsel
under the Constitution of the United States shall be so advised,
and if it is determined that the person is financially unable to
retain counsel, then counsel shall be provided upon order of the
appropriate   judge    unless   such   person   voluntarily   and
intelligently waives his right thereto.”).




                                               5
insufficient   to    carry   burden     of    showing     invalid    prior

conviction).    We   conclude    that   the   district    court   properly

overruled the objection based on the presumption that the state

statute was followed absent contrary evidence.

     Because Weston has three qualifying prior convictions to

warrant his armed career criminal designation, we affirm the

district   court’s   judgment.     We   dispense   with   oral    argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                  AFFIRMED




                                   6